Citation Nr: 0306630	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  01-01 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a total rating due to individual 
unemployability resulting from service-connected disability 
(TDIU).

2.  Whether a timely substantive appeal of a June 1998 rating 
decision that awarded an increased rating for a service-
connected left shoulder disability was filed.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
by mean of rating decisions rendered by the Portland, Oregon, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The first rating action, dated in June 1998, assigned 
a 50 percent disability rating for the veteran's service-
connected left shoulder disability.   The second rating 
action, dated in May 2001, denied entitlement to TDIU 
benefits. 

The veteran testified at a hearing before the undersigned 
Member of the Board sitting at the RO in December 2002.  A 
transcript of this hearing has been associated with the 
claims folder.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim for a total rating due to 
individual unemployability resulting from service-connected 
disabilities and has notified him of the information and 
evidence necessary to substantiate his claim.

2.  Service connection has been established for a left 
shoulder arthroplasty and rotator cuff repair with a gunshot 
wound to Muscle Group III, presently evaluated as 50 percent 
disabling; and a duodenal ulcer with antral gastritis, 
presently evaluated as 10 percent disabling.

4.  The veteran's combined service-connected disability 
rating is 60 percent.

5.  The veteran's compensable service-connected disabilities 
share a common etiology and were incurred in combat 
operations.  

6.  The evidence shows that the veteran's service-connected 
disabilities are of such severity as to preclude him from 
obtaining or retaining a substantially gainful occupation.

7.  At his hearing before the Board in December 2002, the 
veteran indicated a desire to withdraw the appeal of the 
disability evaluation assigned for his service-connected left 
shoulder disability. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.19 (2002).

2.  A valid withdrawal of the timeliness of appeal issue was 
received.  38 C.F.R. § 20.204 (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

TDIU Claim:  At the outset, the Board must consider the 
impact of the Veterans Claims Assistance Act of 2000 (VCAA) 
on the veteran's claim for TDIU benefits.  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5126 (West Supp. 2002); McQueen v. 
Principi, 14 Vet. App. 300 (2001) (per curiam).  The law 
provides that VA has duties to notify and to assist 
claimants.

Inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to grant 
the benefit sought on appeal, development as to this matter 
to comply with the VCAA would serve no useful purpose, but 
would needlessly delay appellate review and final disposition 
of this issue on appeal.

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities is warranted.  After 
a review of the record, the Board finds that the veteran's 
contentions are supported by the evidence, and his claim is 
granted.

In circumstances where a veteran is less than totally 
disabled under the schedular criteria, such as the instant 
case, it must be found that he is precluded from securing and 
maintaining substantially gainful employment as a consequence 
of service-connected disabilities, and service-connected 
disabilities alone.  The fact that he may currently be 
unemployed is not dispositive; the critical factor is the 
impact of service-connected disorders on his ability to work.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:  (1) 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. § 
4.16(a) (2002).

In the present case, the veteran has established service-
connection for a left shoulder (minor) arthroplasty and 
rotator cuff repair with a gunshot wound to Muscle Group III 
and a duodenal ulcer with antral gastritis.  His left 
shoulder disability is rated as 50 percent disabling and his 
gastrointestinal disorder is rated as 10 percent disabling.  
His combined service-connected disability rating is 60 
percent.  

While the veteran does not have a single service-connected 
disability rated as 60 percent disabling or greater, the 
evidence shows that his service-connected disabilities had a 
common etiology and were sustained in combat actions while 
serving with the Marine Corps during World War II.  The 
evidence shows that was involved in action against enemy 
forces at Iwo Jima.  On March 6, 1945, he sustained a gunshot 
wound to his left arm and shoulder.  While hospitalized, he 
complained of epigastric symptoms.  These symptoms were felt 
to be related to "mild psychic trauma" related to his 
recent combat exposure.  He was discharged to duty on March 
18.  His gastric complaints continued and he was hospitalized 
in July 1945.  It was noted that this pain had originated 
when the veteran was hospitalized for his gunshot wound.  A 
duodenal ulcer was diagnosed.  He received treatment for this 
condition for the remainder of his active service.  

Based on the foregoing, the Board finds that the veteran's 
service-connected left shoulder and gastrointestinal 
disability share a common etiology.  That is, both 
disabilities are related to his exposure to combat at Iwo 
Jima in 1945.  Thus, for purposes of determining whether he 
is entitlement to TDIU benefits, his disabilities are rated 
together as 60 percent disabling.  38 C.F.R. § 4.25.  
Accordingly, the schedular minimum set forth under 38 C.F.R. 
§ 4.16(a) is met.  Therefore, the determinative question is 
whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  

On his formal claim for TDIU benefits, received by the RO in 
February 2000, the veteran reported that he last worked full 
time in June 1986 due to disability.  He had to sell his 
business in 1987.  The highest level of education that he had 
completed was the eight grade and he no other education or 
training.  

At hearings before the RO in November 1999 and the Board in 
2002, the veteran testified that he continued to have 
difficulty using his left arm despite having had a total 
shoulder replacement.  While he did not have as much pain as 
before the surgery, he had little change in mobility and 
strength.  He stopped working in 1986 as the owner of a 
contracting business.  His left shoulder had made it 
difficult for him to perform the physical labor required to 
operate the business.  Prior to his contracting business, the 
veteran worked as a truck driver.  He had to quit driving as 
he was unable to load the truck due to his left shoulder.    

The clinical evidence supports the veteran's contentions.  
The post-service medical history shows deterioration in his 
left shoulder condition.  The clinical evidence shows 
continued complaints of increasing pain and stiffness with a 
diagnosis of degenerative arthritis.  The veteran submitted 
statements from private physicians indicating that his left 
shoulder osteoarthritis was related to his in-service gunshot 
wound.  His treatment included cortisone injections to his 
left shoulder to treat rotary cuff tendonitis.

The veteran's condition deteriorated to the point that he 
underwent a left shoulder arthroplasty and rotator cuff 
repair in April 1997.  At that time, he was noted to have 
progressive pain with "very minimal range of motion."  He 
was noted to have significant atrophy of the left shoulder 
with pain and clicking with flexion and abduction.  

In June 1998 and November 1999, the veteran was afforded VA 
medical examinations.  These examination reports show 
significant limitation of function of the left arm.  The 1998 
examination report notes that he was unable to get things 
from a shelf with his left arm and used his right arm only 
for driving and lifting.  Visible atrophy was observed in the 
left shoulder.  The veteran was only able to raise his left 
shoulder to 85 degrees before being limited by pain.  He was 
able to abduct the left shoulder to 60 degrees.  Internal and 
external rotation was noted at 60 degrees.  The 1999 
examination report notes continued daily pain especially with 
movement.  He also had increased weakness and incoordination 
during flare-ups.  He frequently dropped things and had 
difficulty removing his wallet from his pocket.  He had 
chronic weakness and tenderness at the site of the bullet's 
entry and exit.  Considerable crepitation was noted on 
manipulation.  The examiner noted that the veteran's 
subjective complaints of pain were consistent with the 
physical findings.  

In light of the veteran's lack of education and work related 
training, the Board finds that his service-connected 
disabilities, in particular his left shoulder disability, 
significantly impair his ability to obtain or retain 
employment.  The evidence shows that the veteran's employment 
has been predominantly physical labor since his separation 
from active duty.  The objective medical evidence shows 
significant limitation of function in his left shoulder that 
would undoubtedly affect the veteran's ability to obtain and 
maintain any employment in his previous occupations of paving 
or truck driving.  Similarly, his lack of education and 
training make it unlikely that he would be able to obtain 
employment in an unrelated field.  Accordingly, entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities is established.


Timeliness of Appeal Claim:  Under 38 U.S.C.A. § 7105 (West 
2002), the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  A Substantive Appeal may be withdrawn at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202 
(2002), See also, 68 Fed. Reg. 13,235-13,236 (March 16, 2003) 
(to be codified as amended at 38 C.F.R. § 20.204).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  Id.  

At his hearing before the undersigned in December 2002, the 
veteran's attorney indicated that the veteran wished to 
pursue a total rating but wished to withdraw the issue of 
timeliness of his appeal of an increased rating for his 
service-connected left shoulder disability.  When asked if he 
concurred with the withdrawal of this claim, the veteran 
replied in the affirmative.  The Board finds this to be a 
valid withdrawal of the issue on appeal.  As the veteran has 
withdrawn his appeal as to this issue, there remains no 
allegation of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this appeal and it is dismissed 
without prejudice.

In rendering this decision, the Board notes the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100 through 5107 (West 2002).  However, the 
VCAA does not affect matters on appeal when the question is 
one limited to purely legal questions.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) holding the VCAA 
is not applicable where it could not affect a pending matter 
or could have no application as a matter of law.  Similarly, 
the recently promulgated regulatory amendments merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).
	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities is granted, subject to the laws and 
regulations governing the award of monetary benefits.

The veteran's appeal of the RO decision holding that a timely 
substantive appeal of a June 1998 denial of an increased 
rating for his left shoulder disability had not been filed is 
dismissed.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

